DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 6/16/2021 has been entered, claim 1-10 are cancelled, and claims 34-40 were previously withdrawn, thus claims 11-40 are currently pending in this application. 
The amendment to fig. 3-4 and fig. 6 overcomes the previous drawing objection, therefore the objection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Gregory Caldwell (Reg. no. 39926) on Friday, July 23, 2021.
The application has been amended as follows:  	Claims 34-40. (Cancelled)
 
Allowable Subject Matter
Claims 11-33 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 	the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light emitting micropixel array structure comprising “a second hydrogen barrier layer on each multi-layer semiconductor light emitting structure and abutting sidewalls of the multi-layer semiconductor light emitting structure to prevent or minimize the diffusion of hydrogen into the multi-layer semiconductor light emitting structure” in combination with “a first hydrogen barrier layer on the first layer for isolating hydrogen from the multi-layer semiconductor light emitting structure,” as recited in claim 11. 	Claims 12-33 are also allowed for further limiting and depending upon allowed claim 11.
 	Any comments considered necessary by applicant must be submitted no later 

 	                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892